DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al (U.S. Pat. 9, 101,737 B2, hereinafter “King”).
Regarding claim 1, King discloses an access device for placing a medical article within a body space, the access device comprising: 
a dilator 205 (Fig. 25) comprising: 
an elongated dilator body 108 (Fig. 25), and 
a dilator hub 207 (Fig. 25) extending from the elongated dilator body, the dilator hub defining an inner cavity (where grooves 248, indentations 214 and cavity 240 are located; see Fig. 25), having a distal cavity portion (closer to the dilator body 108) and a proximal cavity portion (closer to the top cap 206; see Fig. 25), the dilator hub comprising a dilator sealing surface located on a proximal-facing surface of the dilator hub (see annotated Fig. 25, below); and 
a valve element 204 (Fig. 25) having an open position (illustrated in Fig. 28B where the slit in the valve open) and a closed position (illustrated in Fig. 28A where the slit in the valve is closed), wherein the valve element is disc shaped (i.e., the valve is shaped as a thin, round object), the valve element comprising: 
an attachment portion 212 configured to be supported by the dilator hub (i.e., the attachment portions 212 are received into corresponding indentations 214 in the hub 207; see Fig. 25 and col. 8, lines 34-37), and 
a sealing portion (i.e., the portion of the valve 204 which extends radially inward of extensions 212) extending radially inwardly from a side of the inner cavity (i.e., when the valve is seated, the sealing portion extends radially inward and over the cavity 240), the sealing portion comprising a valve sealing surface located, when the valve element is in the closed position, on a distal surface of the sealing portion, the sealing portion being biased toward the closed position with the valve sealing surface positioned against the dilator sealing surface located on the proximal-facing surface of the dilator hub  (see annotated Fig. 25, below illustrating both the valve sealing surface and the dilator sealing surface), 
wherein the valve element is configured to inhibit fluid flow between the distal cavity portion and the proximal cavity portion when the valve element is in the closed position (as illustrated in Fig. 28A when the valve slit is closed), 
wherein the valve element flexes between the closed position and the open position at a non-central region of the valve element (i.e., the slit of the valve constitutes the “central region” of the valve, and the valve element flexes in a region around the slit of the valve in order to allow entry of a guidewire into the pathway of an actuator 210), and 
wherein the valve element permits movement of a guidewire through the dilator hub in a proximal direction relative to the dilator (see Fig. 28B illustrating when the valve element is open such that a device, such as a guidewire, can be introduced into a pathway of an actuator 210 and then through the valve element 206, and it is understood that the guidewire could also be moved proximally through the dilator hub when it is desired to remove the guidewire from the dilator hub).



    PNG
    media_image1.png
    921
    1058
    media_image1.png
    Greyscale

King et al (U.S. Pat. 9, 101,737 B2), Fig. 25, Annotated.

Regarding claim 2, King discloses that the valve element is at least partially disposed between the distal portion of the inner cavity and the proximal portion of the inner cavity (i.e., the valve element is seated within the indentations 214 such that it is proximal to the portion 240A yet distal to the top of the hub 207).
Regarding claim 3, King discloses that the valve first sealing surface (illustrated in annotated Fig. 25 above) is positioned against the dilator second sealing surface to substantially seal the distal cavity portion from the proximal cavity portion when the valve element is in the closed position (see Fig. 28A illustrating the valve seated in place such that the dilator sealing surface and valve sealing surfaces are engaged with one another).
Regarding claim 4, King discloses that at least one of the valve sealing surface and the dilator sealing surface extend around an inner perimeter of the inner cavity (as shown in the view of Fig. 24A, both the valve sealing surface and dilator sealing surfaces are annular and extend around the cavity 240A).
Regarding claim 5, King discloses that the sealing portion comprises a raised portion (i.e., the sealing portion is raised relative to the extensions 212 which are on the bottom surface of the valve element).
Regarding clam 8, King discloses that the valve element comprises a fold line along which the sealing portion and the attachment portion can bend with respect to each other (e.g., a seam or slit is located in the center of the valve element which allows the sealing portion fold radially toward the attachment portion when the top cap 210 is inserted into the hub, as illustrated in Fig. 28B).
Regarding claim 9, King discloses that the valve element comprises a flexible material with properties that reduce the likelihood of cold-setting when held in a flexed position for extended periods of time (see col. 4, lines 49-51 disclosing that the valve element can be made of a material such as silicone or polyurethane, which are known to be flexible and to reduce the likelihood of cold setting when held in a flexed position for extended periods of time). 
Regarding claim 10, while King does not explicitly disclose that movement of the guidewire in a proximal direction relative to the dilator is inhibited when the valve element is in the closed position, King also illustrates and discloses that when the valve element is in the open position (Fig. 28B), a clear pathway is created through conduit 220 for a device to pass through the actuator and the dilator hub 207 (see col. 10, lines 38-41). A skilled artisan would recognize in Fig. 28A that when the valve is closed, the pathway through conduit 220 into the dilator hub 207 is blocked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (U.S. Pat. 9, 101,737 B2) in view of Rodriguez et al (U.S. Pat. 5,484,401, hereinafter “Rodriguez”).
Regarding claims 5 and 7, King does not appear to disclose that the sealing portion comprises a raised portion, specifically comprising a substantially dome-like shape.
However, to provide a valve with a substantially dome-like shape was known from Rodriguez, which discloses a valve 72 (Fig. 2) provided with a dome-like shape (see Fig. 2 and col. 4, lines 13-16 disclosing the valve having a one-piece dome).
A skilled artisan would have found it obvious at the time of the invention to modify the sealing portion of the valve of King to have a substantially dome-like shape, as valves with such shapes were known at the time of the invention to perform the same function as the valve disclosed in King with a reasonable expectation of success.

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (U.S. Pat. 9, 101,737 B2) in view of Bierman et al (U.S. Pub. 2014/0207069 A1, hereinafter “Bierman”).
Regarding claim 11, it is noted that King does not appear to disclose a sheath coaxially disposed about the dilator.
Bierman discloses an access device with a valve, having a dilator comprising an elongated dilator body 24 (Fig. 1A), a dilator hub 42B (Fig. 15A) extending therefrom, and a sheath 26 coaxially disposed about the dilator (see Fig. 1A and para [0090]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of King by incorporating a sheath coaxially disposed about the dilator, since Bierman teaches that the sheath is designed to form a conduit through which a catheter or other medical article is inserted into the vessel (see Bierman at para [0118]; see also para [0233] disclosing that in use, an operator inserts a medical article such as a dilator through the sheath); thus, a skilled artisan would have found it obvious to provide the sheath with a reasonable expectation of success in forming a conduit through which the dilator of King may be inserted with a reasonable expectation of success.
Regarding claim 12, King discloses an access device for placing a medical article within a body space, the access device comprising: 
a dilator 205 (Fig. 25) comprising: 
an elongated dilator body 108 (Fig. 25), and 
a dilator hub 207 (Fig. 25) extending from a proximal end of the dilator body, the dilator hub defining an inner cavity (where grooves 248, indentations 214 and cavity 240 are located; see Fig. 25) along a longitudinal axis defined by the body and the hub, the dilator hub comprising a dilator sealing surface located on a proximal-facing surface of the dilator hub (see annotated Fig. 25, above) and 
a valve element 204 (Fig. 25) having an open position (illustrated in Fig. 28B where the slit in the valve open) and a closed position (illustrated in Fig. 28A where the slit in the valve is closed), wherein the valve element is disc shaped (i.e., the valve is shaped as a thin, round object), the valve element comprising: 
an attachment portion 212 configured to be supported by the dilator hub (i.e., the attachment portions 212 are received into corresponding indentations 214 in the hub 207; see Fig. 25 and col. 8, lines 34-37), and 
a sealing portion (i.e., the portion of the valve 204 which extends radially inward of extensions 212) extending into the inner cavity, the sealing portion comprising a valve sealing surface,
wherein the valve sealing surface is biased toward the closed position against the dilator sealing surface located on the proximal-facing surface of the dilator hub to substantially seal at least a portion of the inner cavity from the dilator body  (see annotated Fig. 25, above, illustrating both the valve sealing surface and the dilator sealing surface), 
wherein the sealing portion is movable, at a non-central region of the valve element, from the first position to a second position when at least one of a needle and a guidewire is extended through the inner cavity (the valve element flexes between the closed position and the open position at a non-central region of the valve element, i.e., the slit of the valve constitutes the “central region” of the valve, and the valve element flexes in a region around the slit of the valve in order to allow entry of a guidewire into the pathway of an actuator 210; see also Fig. 28B illustrating when the valve element is open such that a device, such as a guidewire, can be introduced into a pathway of an actuator 210 and then through the valve element 206).
It is noted that King does not appear to disclose a sheath coaxially disposed about the dilator.
Bierman discloses an access device with a valve, having a dilator comprising an elongated dilator body 24 (Fig. 1A), a dilator hub 42B (Fig. 15A) extending therefrom, and a sheath 26 coaxially disposed about the dilator (see Fig. 1A and para [0090]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of King by incorporating a sheath coaxially disposed about the dilator, since Bierman teaches that the sheath is designed to form a conduit through which a catheter or other medical article is inserted into the vessel (see Bierman at para [0118]; see also para [0233] disclosing that in use, an operator inserts a medical article such as a dilator through the sheath); thus, a skilled artisan would have found it obvious to provide the sheath with a reasonable expectation of success in forming a conduit through which the dilator of King may be inserted with a reasonable expectation of success.
Regarding claim 13, King discloses that the valve element is at least partially disposed between the distal portion of the inner cavity and the proximal portion of the inner cavity (i.e., the valve element is seated within the indentations 214 such that it is proximal to the portion 240A yet distal to the top of the hub 207).
Regarding claim 14, King discloses that at least one of the valve sealing surface and the dilator sealing surface extend around an inner perimeter of the inner cavity (as shown in the view of Fig. 24A, both the valve sealing surface and dilator sealing surfaces are annular and extend around the cavity 240A).
Regarding clam 18, King discloses that the valve element comprises a fold line along which the sealing portion and the attachment portion can bend with respect to each other (e.g., a seam or slit is located in the center of the valve element which allows the sealing portion fold radially toward the attachment portion when the top cap 210 is inserted into the hub, as illustrated in Fig. 28B).
Regarding claim 19, King discloses that the valve element comprises a flexible material with properties that reduce the likelihood of cold-setting when held in a flexed position for extended periods of time (see col. 4, lines 49-51 disclosing that the valve element can be made of a material such as silicone or polyurethane, which are known to be flexible and to reduce the likelihood of cold setting when held in a flexed position for extended periods of time). 
Regarding claim 20, while King does not explicitly disclose that movement of the guidewire in a proximal direction relative to the dilator is inhibited when the valve element is in the closed position, King also illustrates and discloses that when the valve element is in the open position (Fig. 28B), a clear pathway is created through conduit 220 for a device to pass through the actuator and the dilator hub 207 (see col. 10, lines 38-41). A skilled artisan would recognize in Fig. 28A that when the valve is closed, the pathway through conduit 220 into the dilator hub 207 is blocked. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (U.S. Pat. 9, 101,737 B2) in view of Bierman et al (U.S. Pub. 2014/0207069 A1), further in view of Rodriguez et al (U.S. Pat. 5,484,401).
Regarding claims 15 and 17, it is noted that King, in view of Bierman, does not appear to disclose that the sealing portion comprises a raised portion, specifically comprising a substantially dome-like shape.
However, to provide a valve with a substantially dome-like shape was known from Rodriguez, which discloses a valve 240 (Fig. 15B) provided with a sealing surface having a raised portion with a dome-like shape 278 (Figs. 18-22).
A skilled artisan would have found it obvious at the time of the invention to modify the sealing portion of the valve of King, in view of Bierman, to have a substantially dome-like shape to advantageously reduce the contact between the sealing surface and the needle and/or guidewire when the needle and/or guidewire is extended through the inner cavity (see Bierman at para [0231]); a skilled artisan would have expected this feature to be advantageous to protect the valve and extend its useful life.

Response to Arguments
Applicant’s arguments (filed 06/10/2022, hereinafter “Remarks”) have been considered.
The previous rejections of claims 1-4 and 8-10 under 35 U.S.C. 102 over Puhasmägi, and claims 5, 7, 12-15 and 17-20 under 35 U.S.C. 103 over Puhasmägi in view of Bierman, have been withdrawn in view of the amendments and arguments which have overcome the rejections.
The rejections of claims 1-5 and 8-10 under 35 U.S.C. 102 over King have been maintained based on the disclosure of King (described above). The arguments are not found persuasive because King discloses the claimed features of the valve being “disc shaped” and flexing between the closed and open position at a “non-central region” thereof (a “non-central region” has been interpreted broadly to include any region that is not directly in the center of the valve).
A new ground of rejection has been applied to claims 5, 7, 15 and 17 as necessitated by the amendments to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                             07/26/2022